Citation Nr: 1114934	
Decision Date: 04/15/11    Archive Date: 04/21/11	

DOCKET NO.  07-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 1993. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VARO at Huntington, West Virginia.  

The Veteran testified in support of her claim during a hearing held before the undersigned Veterans Law Judge in October 2008.  A transcript of the hearing proceedings is of record and has been reviewed.  

The claim is referred to the RO by way of the Appeals Management Center in Washington, D.C. for further development.  


REMAND

Of record is a report of a July 2010 cranial nerve examination of the Veteran by VA.  A diagnosis was made of muscle contraction headaches.  The examiner opined that "it is less likely than not that these current headaches are related to the solitary headache that she had in military when exposed to cigarette smoke.  To assert a connection given the medical evidence in the C file would merely be speculative."  

With regard to the Veteran's feet, she was accorded an examination by VA also in July 2010.  Following examination, diagnoses were given of right foot pes planus on clinical examination, not x-ray confirmed, and hallux valgus.  With regard to the left foot, diagnoses of a left hallux valgus and hammertoe of the second toe were made.  As to offering an opinion regarding whether the bilateral foot disability was at least as likely as not related to the Veteran's active service, including documented flat feet, the examiner stated she "cannot resolve this issue without resorting to mere speculation."  She added that "I cannot tell from clinical notes whether her service has aggravated or caused this condition without speculating..."  

An examiner's conclusion that a diagnosis is not possible without resorting to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  Before the Board can rely on an examiner's conclusion that an etiologic opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Additionally, it must be clear from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  "When the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Jones v. Shinseki, supra.  

The Board also notes that by rating decision dated in October 2010, service connection for an acquired psychiatric disability was granted.  A 70 percent rating was assigned, effective August 5, 2004.  In a statement dated in November 2009, the Veteran indicated that she disagreed with the 70 percent rating.  The Court has determined that where the record contains a Notice of Disagreement as to an issue, but no Statement of the Case, the issue must be remanded to the RO to issue a Statement of the Case, and to provide the Veteran an opportunity to perfect her appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the case is REMANDED for the following:

1.  Provide the Veteran a Statement of the Case with respect to the issue of entitlement to an increased disability rating for her psychiatric disorder.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely Substantive Appeal is filed.  

2.  The VA physicians who evaluated the Veteran in July 2010 for her headaches and bilateral foot disorder should be contacted and asked to review the claims folder one more time and indicate to the best of their ability whether there is at least as likely as not a causal connection between any current headaches and a bilateral foot disorder on the one hand and the Veteran's active service on the other hand.  If the examiners continue to say that they cannot provide such an opinion without resort to speculation, they should elaborate as to why the matter is so outside the norm that they cannot make an opinion.  If either or both are uncomfortable expressing such an opinion, then the Veteran should be accorded another examination by a physician knowledgeable of foot disorders and by one knowledgeable in cranial nerve disability for the purpose of determining whether the Veteran has headaches and such or a bilateral foot disorder, and if so, whether the disorder(s) is or are related to the Veteran's active service.  Each examiner should opine as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that any current headaches and/or bilateral foot disability is or are related to his service in the military, to include by way of aggravation.  The examiners should conduct all necessary diagnostic testing and evaluation.  If an opinion cannot be provided without resort to speculation, this should be so indicated and the examiner should indicate why the opinion requested is so outside the norm that an answer cannot be provided or resort to speculation.  

3.  Thereafter, the claims on appeal should be readjudicated on the basis of all the evidence of record and all governing legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for response, before the record is returned to the Board for appellate review.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



